DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………….……………………………..………… 2
Allowable Subject Matter…………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter……………………………………….. 3
Conclusion………………………………………………………………………………….…...... 4


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 01/14/2022.Claims 1-26 are pending. In response to Amendment, double patenting rejection has been are withdrawn .The terminal disclaimer filed 01/14/2022 has been accepted. 

					Allowable Subject Matter 
Claims 1-26 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art the prior art Lin et al (US 10,492,755) teaches a calibration phantom comprising: a surface having a reflectance calibration target with a pattern indicative of one or more spatial reference positions; and a plurality of radio-opaque markers positional correlated to the one or more spatial reference positions of the reflectance calibration target, wherein one or more of the plurality of radio-opaque markers are disposed on the reflectance calibration target.

(FH1, inner wall and lumen; FH2, outer wall and epicardial fat) were determined by the computer on the basis of the gradient changes; Sabir, page 245, Discussion, our voxel analysis technique ... uses 
Antonopoulos, Alexios S., et al. "Detecting human coronary inflammation by imaging perivascular fat." Science Translational Medicine 9.398 (2017) teaches characterizing the coronary plaque is based in part on plaque heterogeneity comprising calcium and non-calcified plaque admixtures (Antonopoulos, page 5, Validating FAI against established imaging biomarkers and coronary atherosclerotic plaque burden, To validate FAI against established imaging biomarkers with known clinical predictive value, we quantified [coronary calcium scoring] CCS in the RCA alone and the entire coronary vasculature, and atherosclerotic plaque burden in the proximal RCA).
None teaches :
a first compartment of the first subset of the plurality of compartments is positioned adjacent to a second compartment of the first subset of the plurality of compartments such that a first sample held in the first compartment is juxtaposed with a second sample held in the second compartment, and the samples of materials representative of materials to be analyzed comprise at least two samples having different radiodensities.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/      Primary Examiner, Art Unit 2664